Per Curiam:

The order denying interlocutory injunction is affirmed. Alabama v. United States, 279 U. S. 229, 231; United Fuel Gas Co. v. Public Service *526Commission, 278 U. S. 322, 326; National Fire Insurance Co. v. Thompson, 281 U. S. 331, 338; United Drug Co. v. Washburn, 284 U. S. 593; Binford v. J. H. McLeaish & Co. 284 U. S. 598.
Mr. Percy J. Donovan for appellants.
Messrs. Paul W. Voorhies, Attorney General of Michigan, Hugh E. Lillie, Assistant Attorney General, and K. F. Clardy were on the brief for appellees.